Citation Nr: 1643907	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  12-22 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for a right wrist disability.  

2. Whether there was a clear and unmistakable error (CUE) in the prior July 1979 and April 1980 rating decisions denying entitlement to service connection for an anxiety reaction and schizophrenia.  

3. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a right shoulder disability, and, if so, whether 
service connection is warranted.  

4. Entitlement to service connection for a liver disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION


The Veteran served on active duty from December 1974 to December 1977. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2016, the Veteran testified in a hearing before the undersigned.  A transcript of the hearing is associated with the claims file.

During his March 2016 Board hearing, the Veteran withdrew his claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  As such, the issue is no longer before the Board.  38 C.F.R. § 20.204.  Therefore, the Board will proceed only with the issues listed on the title page above.

The Veteran originally filed to reopen his claim of entitlement to service connection for schizophrenia in December 2009, and that was how the RO adjudicated the claim.  However, his representative then filed a motion for CUE at the hearing in March 2016.  The issue of whether a prior decision was clearly erroneous is intertwined with the question of whether a claim should be reopened because it deals with the finality of prior decisions.  Since the Board is herein finding the July 1979 and April 1980 rating decisions should be reversed on the basis of CUE, the Board has recharacterized the issue as seen on the title page, since there will be no longer be the legal question of whether the claim should be reopened.  There is s no prejudice in adjudicating the CUE claim in the first instance as it is being granted.  

However, in order to establish jurisdiction over the issue of entitlement to service connection for a right shoulder disability, the Board must first consider whether new and material evidence has been received to reopen the claim.  38 U.S.C.A. § 5108 (West 2014).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  

In December 2009, the Veteran filed a claim for arthritis "now affecting my right arm in that I am in constant pain from my right wrist to my right shoulder."  His service treatment records reflect he complained of right elbow pain and his post-service records also reveal such complaints.  Therefore, the Board REFERS a claim of service connection for a right elbow disability to the RO for development and adjudication.  

The issues of entitlement to a disability rating in excess of 10 percent for a right wrist disability, entitlement to service connection for a right shoulder disability, and entitlement to service connection for a liver disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The evidence of record at the time of the July 1979 and April 1980 rating decisions undebatably showed that the Veteran's schizophrenia was manifested to a compensable degree within a year of his service separation, and that he was treated for anxiety during service with continued anxiety diagnosis within a year of his service separation.  

2. In an August 1995 rating decision, service connection for a right shoulder disability was denied.  The Veteran did not perfect a timely appeal from this denial.

3. Additional evidence received since the August 1995 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's service connection claim for a right shoulder disability. 


CONCLUSIONS OF LAW

1. The RO's July 1979 decision denying entitlement to service connection for an anxiety reaction and the RO's August 1980 decision denying entitlement to service connection for schizophrenia contained CUE; the criteria for service connection for an anxiety reaction and schizophrenia were met at the time those decisions were rendered.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2015).

2. The August 1995 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2015).

3. Evidence received since the August 1995 rating decision is new and material to the service connection claim for a right shoulder disability, therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Clear and Unmistakable Error in the July 1979 and April 1980 Rating Decisions 

Previous determinations that are final and binding - such as because the decision was not appealed - will be accepted as correct in the absence of CUE.  Where evidence establishes CUE, however, the prior decision will be reversed or amended.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.105 (a) (2015).  "[CUE] is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  To establish a valid CUE claim, a claimant must show that either the correct facts, as they were known at the time, were not before the adjudicator, or that the statutory or regulatory provisions extant at the time were incorrectly applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  CUE is a very specific and rare kind of error of fact or law that compels the conclusion, to which reasonable minds could not differ, that the result in the decision in question would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

The Court has propounded a three-pronged test to determine whether CUE is present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell, 3 Vet. App. at 313-14). 

The claimant must assert more than a mere disagreement as to how the facts were weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).  When attempting to raise a claim of CUE, a claimant must describe the alleged error with some degree of specificity and provide persuasive reasons as to why the result would have been manifestly different but for the alleged error.  Fugo, supra.  Neither a claim alleging improper weighing and evaluating of the evidence in a previous adjudication, nor general, non-specific claims (including sweeping allegations of failures to follow the regulations or to provide due process), meet the restrictive definition of CUE.  Id. at 44.  A simple disagreement with how the RO evaluated the facts is not sufficient to raise a valid claim of CUE.  Luallen v. Brown, 8 Vet. App.92, 95 (1995).  To prove the existence of CUE as set forth in § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision.  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000).

The Veteran has alleged CUE in the July 1979 and April 1980 rating decisions that denied service connection for an anxiety reaction and schizophrenia.  Specifically, claiming in a March 2016 statement, that he was treated for anxiety in-service and within a year of discharge received treatment from the VA and was diagnosed with schizophrenia.  

The Veteran separated from service in December 1977 and filed a claim for a nervous condition in October 1978.  The evidence of record at the time of July 1979 rating decision included an April 1976 service treatment record that notes the Veteran complained of a nervous disorder.  Provisional diagnosis was nervous disorder.  An August 1976 service treatment record notes the Veteran had an impression of situational anxiety, minor.  No follow up was necessary.  The Veteran reported on his September 1977 report of medical history that he had nervous trouble and depression/excessive worry.  

The RO also obtained post-service VA treatment records reflecting an October 1978 statement from Dr. B. that notes the Veteran sought psychiatric care because he was feeling nervous and anxious.  He was diagnosed with anxiety.  Another VA treatment record written the same day notes the Veteran suffered from a lack of concentration and was in need of psychiatric help.  A November 1978 VA examination states the Veteran complained he had had nervousness since 1975.  He reported having outbursts of hyperactivity and was unable to control his impulses.  The examiner noted that the Veteran currently received treatment and diagnosed him with anxiety reaction.  

The July 1979 rating decision states an August 1976 service treatment record notes the Veteran presented to a mental health clinic [MHC] and impression was "Situational Anxiety, minor," outpatient treatment records revealed "veteran's appointments to MHC because of anxiety state," and post-service psychiatric examination showed a diagnosis of anxiety reaction.  The rating decision itself contains no reasons and bases for the denial, and the notification letter simply stated not incurred in service.

After being notified of the denial in August 1979, the Veteran wrote to the RO in September 1979 requesting reconsideration of the denial of service connection and stating, in pertinent part, that he began treatment for a nervous condition with Dr. B. at the VA clinic 9 months after service and continued treatment until May 1979, and he was then hospitalized at a private psychiatric facility from June to August 1979 and was readmitted later in August 1979.

The RO requested records from the private psychiatric hospital the Veteran referenced.  These showed hospitalization essentially from June to December 1979, with a diagnosis of schizophrenia.

The April 1980 rating decision denied service connection for schizophrenia, finding that the psychosis did not appear within the one year presumptive period and the July 1979 rating decision was thus amended. 

In May 1980, the Veteran wrote to the RO that in respect to the denial, he had new evidence as he had again been hospitalized at the private psychiatric hospital.  That hospital then submitted a certificate showing he was hospitalized in May 1980.  In August and September 1980, the Veteran expressly stated he was claiming service connection for his nervous condition.  Rather than reconsider the claim, the RO sent him a letter in October 1980, stating that his claim had been denied in 1979 and he had to submit evidence to reopen the claim.  In November 1980, the RO received records from the private psychiatric hospital showing the Veteran was hospitalized from May to October 1980 for schizophrenia.  Rather than reconsider the psychiatric claim, the RO sent the Veteran a letter stating this evidence did not change the determination to rate his wrist condition at zero percent.

The Veteran essentially asserts that the evidence of record during the July 1979 and April 1980 rating decisions showed that he had a psychosis that was shown to manifest to a compensable degree within a year of service.  The Board notes service connection for certain presumptive disease, such as psychoses, may be granted based on continuity of symptomatology provided the condition was noted within the appropriate applicable period.  Medical or lay evidence can provide the link between the current disability and the post-service symptomatology.  The regulation does not require a chronic disease be diagnosed within the presumptive period as the symptomatology of the chronic condition may have no particular significance when first observed and only gain significance in light of later developments.  See 38 C.F.R. § 3.307(c).

Leaving aside the question of whether the Veteran's multiple statements in 1979 and 1980 should have been accepted as a notice of disagreement, especially considering his mental health disability, the Board concludes the 1979 and 1980 denials were clearly wrong.  The Veteran initiated mental health treatment for psychological problems in-service and was diagnosed with situational anxiety.  Within a year following separation from active duty service, he was diagnosed with anxiety by Dr. B. in October 1978.  A November 1978 VA examination also found he had an anxiety reaction.  While the true picture of the Veteran's disability was unclear until he was finally diagnosed with schizophrenia in 1979, his initial unthreatening anxiety symptoms later gained significance in establishing the onset of the Veteran's schizophrenia with regard to the requirements of the presumptive period for psychoses.  As the Veteran's disability progressed, the true nature and significance of his mental health symptoms were revealed.  Of particular significance are the October 1978 VA treatment records, written the same day as the statement from Dr. B., that note the Veteran suffered from a lack of concentration and was in need of psychiatric help.  Medical treatment records bolstered by the Veteran's lay statements indicate his mental health disability, diagnosed in 1979 as schizophrenia, was clearly related to the mental health symptomatology the Veteran experienced within one year of service separation, even if it cannot be determined precisely when the Veteran's psychosis began.  The basis of the RO's denial for schizophrenia was it was not diagnosed within the presumptive period - that is an inaccurate interpretation of the law as only manifestations to a compensable degree are needed.  The basis of the RO's denial for anxiety reaction is unclear considering he was treated for anxiety during service and diagnosed with continuing anxiety within one year of service, and there was no unfavorable evidence of record.

Based on the foregoing, the Board finds that it was undebatable that there was evidence that the Veteran's psychosis manifested within the one year presumptive period following service based upon the facts of record and law in effect at the time of the July 1979 and April 1980 rating decisions.  To find otherwise would be reversible error.  Consequently, those rating decisions' denial of service connection for an anxiety reaction and schizophrenia contained CUE.  Therefore, those prior denials are reversed.  Service connection for an anxiety reaction and schizophrenia are granted as if it was awarded on the date of those decisions.  

New and Material

The Veteran asserts he has a right shoulder disability related to service.  In April 1994, the Veteran filed a claim for a right shoulder disability, secondary to his right wrist disability.  The claim was denied in an August 1995 rating decision, which found the evidence did not show a right shoulder condition was directly related to the Veteran's service-connected right wrist disability, nor was there any evidence of a right shoulder disability during military service.  As the Veteran did not file a timely notice of disagreement or submit new and material evidence, the August 1995 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

As noted above, the Board must address whether new and material evidence has been received sufficient to reopen the Veteran's service connection claim for a right shoulder disability regardless of the RO's decision to reopen the claim.  See Jackson v. Principi, supra.  For evidence to be new and material, it has to show the Veteran's right shoulder condition was directly related to his service-connected right wrist disability or evidence of a right shoulder disability during service.  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  38 C.F.R. § 3.156(a) defines "new and material evidence."  "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

One piece of evidence submitted subsequent to the August 1995 rating decision in support of the Veteran's claim for entitlement to service connection for a right shoulder disability is a February 2008 VA treatment record that notes the Veteran had chronic pain in his right shoulder, elbow, and wrist.  He reportedly fell in the military, catching himself on his wrist, elbow, and shoulder.  Pains in the wrist, elbow, and shoulder were more likely than not related to the Veteran's military injury that caused loss of consciousness and required surgery.  As this VA treatment record relates to the unestablished fact, namely finding the Veteran's current right shoulder pain is related to his in-service right wrist injury, the criteria for reopening the Veteran's claim of entitlement to service connection for a right shoulder disability are met.  Therefore, the evidence is both new and material, and the claim must be reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010); 38 C.F.R. 3.156(a).


ORDER

As the July 1979 and April 1980 rating decisions denying entitlement to service connection for an anxiety reaction and schizophrenia were clearly and unmistakably erroneous, they are reversed, and service connection for an anxiety reaction and schizophrenia is granted as if this decision were made at the time of the erroneous decisions.

The service connection claim for a right shoulder disability is reopened; the appeal is granted to this extent only.




[Continued on Next Page]
REMAND

The Veteran asserts his service-connected right wrist disability is more severe than the rating reflects.  During his March 2016 Board hearing, he avers that while his last VA examination found he had normal range of motion, it hurt when he moved his wrist.  He also now used a cane.  The Veteran last underwent a VA examination to assess the severity of his service-connected right wrist disability in July 2010, over six years ago.  The United States Court of Appeals for Veterans Claims has held that when a Veteran alleges that his service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment, particularly if there is no additional medical evidence which addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Therefore, the Veteran should be afforded a VA examination to assess the current nature, extent and severity of his right wrist disability.  
  
Also, the Veteran avers service connection for a right shoulder disability and for a liver disability.  He asserts in his March 2016 Board hearing that he moved to Florida in 1987 and went to Columbia Street in downtown Orlando for treatment.  Also, he received treatment for his right shoulder and was diagnosed with hepatitis C at the Orlando VA.  An April 1991 request for VA documents notes the RO only requested documents from the Orlando VA beginning in January 1990.  Although there is a hand written note stating outpatient treatment records from February 2, 1990, to December 20, 1990, "nothing early," it is unclear whether records earlier than 1990 were requested.  In light of the above, the Board finds a remand is necessary to request additional information from the Veteran pertaining to the dates of treatment at Columbia Street in downtown Orlando and a request for VA treatment records beginning in 1987 from the Orlando VA.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to complete release forms so the RO can request his records from Columbia Street and any other post-service physician he saw since 1987 for the right shoulder and/or a liver condition.  If such records are unavailable, the RO should ensure all procedures are followed and a memorandum detailing the efforts made should be prepared for the file. 

2. Also, obtain all the Veteran's VA treatment records since 1987 from the Orlando VA, as well as any associated outpatient clinics.  A search MUST be made of archived/retired paper records, and all negative responses documented in the record.

3. Then, schedule the Veteran for a VA examination to assess the current nature and severity of his service-connected right wrist disability. 

4. After completing the above, and any other development deemed necessary, readjudicate the claims.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


